     Case: 3:20-cv-00180-DMB-RP Doc #: 144 Filed: 05/19/21 1 of 1 PageID #: 1165




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

FACTORY MUTUAL INSURANCE                                                          PLAINTIFFS
COMPANY, as Subrogee of Standex
International Corporation; and
STANDEX INTERNATIONAL
CORPORATION

V.                                                                 NO. 3:20-CV-180-DMB-RP

STEVEN THOMAS d/b/a Thomas
Wholesale and Salvage; JASPER
CREEK, LLC; and UNION COUNTY,
MISSISSIPPI, acting by and through
the Board of Supervisors for the Third
Supervisors District of Union County,
Mississippi                                                                    DEFENDANTS


                                    FINAL JUDGMENT

       In accordance with the order entered this day based on the settlement reached, all claims,

counter-claims, cross-claims, and third-party claims are DISMISSED with prejudice, with the

parties bearing their own costs and expenses. The Court retains jurisdiction to enforce the

settlement, if necessary.

       SO ORDERED, this 19th day of May, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
